OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Prior to trial in this robbery prosecution, the People turned over a police omniform system complaint report that included descriptive information relating to the crime and the perpetrators but did not contain the name of the officer that compiled that information. Defendant contends that the People’s failure to disclose the officer’s identity amounts to a Brady violation warranting reversal of his conviction. We disagree. Assuming *898that the omitted name had exculpatory or impeachment value, there is no reasonable possibility that, if the officer’s identity had been discovered, the outcome of the proceedings would have been different (see People v Vilardi, 76 NY2d 67 [1990]). The trial court allowed the defense to make significant use of the unsigned report during cross-examination of the complainant and lead detective and, as an ameliorative measure, permitted the defense to challenge the complainant’s identification by admitting a description provided by a nontestifying eyewitness.
Chief Judge Lippman and Judges Ciparick, Grapfeo, Read, Smith, Pigott and Jones concur.
Order affirmed in a memorandum.